Citation Nr: 1105756	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-42 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to November 
1999.  He also served in the United States Army Reserves on a 
period of active duty for training (ACDUTRA) from October 13, 
2004 to September 11, 2005.    

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for PTSD.

In January 2010, the Veteran testified at a personal hearing held 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has a current diagnosis of PTSD.

3.  The Veteran's PTSD is attributable to the events and 
circumstances of his active duty service. 


CONCLUSION OF LAW

PTSD was incurred in or a result of active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).    





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims held that VA 
must (1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that VA 
will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  

II.  Decision

The Veteran asserts that service connection is warranted for his 
PTSD because he endured traumatic experiences and combat exposure 
during his active military service in Kuwait and Iraq.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110 (West Supp. 2010).  Service connection may also be 
granted for any disease after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) (2010).

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as sufficient 
proof of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service connection of 
such injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West Supp. 
2010).

To establish entitlement to service connection for PTSD a Veteran 
must provide: medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) 
(2010).

During the course of the appeal, the criteria for service 
connection for PTSD, and specifically verification of PTSD 
stressors, have changed.  See 38 C.F.R. § 3.304(f) (2010).  The 
amendment eliminates the requirement for corroborating that the 
claimed in-service stressor occurred "[i]f a stressor claimed by 
a Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service."  Id. at 3.304(f)(3).  The amendment 
acknowledges the inherently stressful nature of the places, 
types, and circumstances of service in which fear of hostile 
military or terrorist activities is ongoing.  The amended 
criteria is for application for claims that were appealed to the 
Board before July 13, 2010, but have not been decided by the 
Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 
39843 (July 13, 2010).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

At the outset, the Board notes the Veteran tested positive for 
PTSD and depression screening tests in a March 2006 VA outpatient 
treatment record.  In May 2006, the Veteran underwent an initial 
VA psychiatric assessment and was diagnosed with PTSD due to past 
combat experiences.  He was also prescribed medication for his 
depression.

As previously noted, the Veteran is asserting that his PTSD 
results from in-service traumatic experiences and combat exposure 
while stationed in Kuwait and Iraq.  His DD Form 214 shows that 
his military occupational specialty (MOS) was infantryman, and he 
served in a designated imminent danger pay area during his 
ACDUTRA in Iraq from October 2004 to September 2005.  Thus, the 
Board concedes that the Veteran was engaged in combat, so his 
assertions as to in-service combat exposure are accepted and 
consistent with his active service.  38 U.S.C.A. § 1154(b) (West 
Supp. 2010); 38 C.F.R. § 3.304(d) (2010).


It is therefore conceded that the Veteran was exposed to combat 
in service.  The question for consideration is whether the 
Veteran's PTSD is causally related to such in-service combat 
exposure.

In an August 2009 stressor statement, via a VA Form 21-0781, the 
Veteran reported dealing with Iraqi police and soldiers with 
loaded weapons pointed at him, as well as improvised explosive 
devices (IED) surrounding his camp.  On one occasion, while in 
pursuit of a convoy and approaching the vehicle, he almost 
stepped on an IED.  In a September 2009 stressor statement, the 
Veteran recounted witnessing his unit's Iraqi translators 
captured, beaten, raped, and arrested which was difficult for him 
to watch because he was unable to help in any way.  Most 
recently, in a January 2010 personal hearing, the Veteran 
testified that while on active duty in 1998, he was engaged in 
mortar fire and under sniper attacks.  While serving in Iraq, he 
had no sense of trust when working with the Iraqi National Guard 
or the base military police, and bombs were planted in his unit's 
garbage cans.  He also reported a fear of being attacked every 
day. 

In November 2008, the Veteran underwent a VA psychiatric 
examination.  The Veteran reported that upon his arrival to Iraq, 
he was shot at and had no ammunition for defense.  One of his 
duties included checking for live bombs under a bridge every 
morning, and he retold the event of when he almost stepped on an 
IED which causes nightmares for him now.  He also reported having 
problems with confined areas and nightmares due to experiencing 
extreme susceptibility and vulnerability while using port-a-johns 
in Iraq.  He often engaged the enemy in close combat and faced 
gun point with members of the Iraqi National Guard who were 
aiming at each other.  After conducting the examination, the VA 
examiner confirmed the Veteran's diagnosis of PTSD and opined 
that so long as the Veteran's military stressors can be 
independently verified, the current symptoms are clearly and 
causally related to the Veteran's in-service experiences.  

The Board finds that the requirement for corroborating the in-
service stressor events is eliminated in this case pursuant to 
the amendment in 38 C.F.R. § 3.304(f).  Following separation from 
active service, as discussed above, the evidence of record 
demonstrates that the Veteran experienced, witnessed, and was 
confronted with circumstances that involved a threat to physical 
integrity of the Veteran and of his unit members, and his 
response to such events involves a psychological state of fear.  
Moreover, a VA psychologist confirmed the Veteran's claimed 
stressors are adequate to support a diagnosis of PTSD and there 
is no evidence of record to the contrary.  Given the facts of 
this case, and with resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that the appeal is warranted.       


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


